Exhibit 10.4

 

EXECUTIVE EMPLOYMENT AGREEMENT

 

EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), dated and effective as of
January 17, 2020 (the “Commencement Date”), between ANI Pharmaceuticals, Inc.
(the “Company”) and James G. Marken (“Executive”). Each of the Company and
Executive are sometimes referred to herein individually as a “Party” and
together as the “Parties.”

 

WHEREAS, the Company wishes to continue to employ Executive, and Executive
wishes to continue to be employed by the Company on the terms and conditions set
forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises, terms, covenants and
conditions set forth herein and the performance of each, the Parties hereto,
intending to be legally bound, hereby agree as follows:

 

1.            Employment.

 

(a)          Duties. The Company hereby employs Executive in the position of
Senior Vice President, Operations and Product Development. Executive shall have
all such responsibilities, duties and authorities as are consistent with the
position of a Senior Vice President. Executive shall report directly to the
Chief Executive Officer of the Company.

 

(b)          Full-time Employment. Executive hereby accepts this employment upon
the terms and conditions contained herein and agrees to devote his full business
time, attention and efforts to promote and further the business, interests,
objectives and affairs of the Company, and Executive shall not be engaged in any
other business activity pursued for gain, profit or other pecuniary advantage
without the prior written consent of the Company; provided, however, that the
foregoing limitations shall not be construed as prohibiting Executive from
serving on civic, charitable or other boards or committees, managing personal or
family investments and personal passive investments in securities or from
engaging in other activities from time to time, in each case that will not
violate the terms of this Agreement. Executive shall faithfully adhere to,
execute and fulfill all policies established by the Company in writing,
consistent with the other terms of this Agreement.

 

2.            Compensation. For all services rendered by Executive in any
capacity required hereunder, the Company shall compensate Executive as follows:

 

(a)          Base Salary. Executive shall be paid a base salary at the rate of
Four Hundred Twelve Thousand Dollars ($412,000.00) per year, which amount shall
be subject to increase from time to time (“Base Salary”), as determined by the
Board of Directors of the Company (the “Board”), payable on a regular basis in
accordance with the Company’s standard payroll procedures but no less frequently
than bi-monthly.

 

(b)          Benefits and Other Compensation. Executive shall be entitled to
receive additional benefits and compensation from the Company as follows:

 

(i) Twenty (20) days paid vacation in each calendar year (pro-rated for partial
calendar years worked). Unused vacation shall not carry forward except to the
extent expressly provided in the Company’s written policies.

 



 

 

 

(ii) Payment of such premiums (or such portion thereof as is provided by the
Company’s plans) for coverage for Executive and his spouse and eligible
dependents under any insurance plans that the Company may have in effect from
time to time, on terms no less favorable to Executive than those generally
provided to other similarly situated executives of the Company;

 

(iii) The Company shall allow Executive to participate in all other Company-wide
employee benefits as may, from time to time, be made available generally to
similarly situated executives of the Company, including the Company’s 401(k)
plan;

 

(iv) Reimbursement for business travel and other out-of-pocket expenses
reasonably incurred by Executive in the performance of his duties, including
without limitation, mobile phone expenses and membership fees associated with
related professional associations. All reimbursable expenses shall subject to
any pre-approval process established by Company policy and shall be
appropriately documented in reasonable detail by Executive upon submission of
any request for reimbursement, and in a format consistent with the Company’s
expense reporting policy and shall be reimbursed promptly;

 

(v) Executive shall be entitled to such holiday and personal days as may, from
time to time, be made available generally to similarly situated executives of
the Company;

 

(vi) The Company shall reimburse Executive an amount that shall not exceed
$3,600.00 per annum for the premium paid by the Executive for a term life
insurance policy that will pay a benefit on the death of Executive to one or
more beneficiaries designated by the Executive from time to time, payable in
quarterly installments; and

 

(vii) Executive shall be entitled to such other benefits as may, from time to
time, be made available generally to similarly situated executives of the
Company.

 

(c)          Incentive Compensation. Executive shall be eligible to receive an
incentive bonus for each complete or partial fiscal year of the Company that
ends during the Term (the “Incentive Bonus”). With respect to each fiscal year
during the Term, Executive’s target Incentive Bonus shall be 45% of his Base
Salary for such year. The Compensation Committee of the Board shall establish
the applicable performance goals required to be met by Executive in connection
therewith no later than March 15th of such fiscal year. Executive’s actual
Incentive Bonus amount for a particular year shall be determined by the Board
based on Executive’s achievement of such performance goals. The Company shall
pay any Incentive Bonus earned no later than March 15th of the next fiscal year.
Except as provided in Sections 3(e) or 8, as applicable, Executive shall not be
entitled to receive an Incentive Bonus payment for any fiscal year unless
Executive is employed by the Company (or any subsidiary of the Company) on the
last day of such fiscal year.

 



2

 

 

(d)           No Other Compensation or Benefits; Payment. The compensation and
benefits specified in this Section 2 shall be in lieu of any and all other
compensation and benefits, provided, however, that nothing in this Agreement
shall prevent the Board from increasing the Base Salary or awarding additional
incentive compensation to Executive in its sole and absolute discretion. Payment
of all compensation and benefits to Executive hereunder shall be made in
accordance with the relevant Company policies in effect from time to time,
including normal payroll practices, and shall be subject to all applicable
employment and withholding taxes.

 

(e)           Cessation of Employment. In the event Executive shall cease to be
employed by the Company for any reason, then Executive’s compensation and
benefits shall cease on the date of such cessation of employment, except as
otherwise provided herein or in any applicable Company employee benefit plan or
program.

 

(f)           Taxes. Executive shall make payment of all required taxes, whether
Federal, state, provincial or local in nature, including but not limited to
income taxes, Social Security taxes, Federal Unemployment Compensation taxes
that are required to be paid by him pursuant to any applicable law. The Company
shall have the right to withhold from the sums payable to Executive hereunder
such amounts, if any, as may be required by the Internal Revenue Code of 1986,
as amended (the “Code”) or any other like statute which is, or may become,
applicable to the provisions hereof.

 

3.            Term; Termination; Rights on Termination. The term of this
Agreement shall begin on the Commencement Date and continue until terminated in
accordance with the provisions of this Agreement (the “Term”). This Agreement
and Executive’s employment may be terminated in any one of the following ways:

 

(a)           Death. The death of Executive shall immediately terminate this
Agreement.

 

(b)          Disability. If, as a result of Executive’s incapacity due to
physical or mental illness, Executive shall not have performed his material
duties hereunder on a full-time basis for either (a) ninety (90) consecutive
days or (b) one hundred and twenty (120) days in any consecutive twelve (12)
months (“Disability”), Executive’s employment under this Agreement may be
terminated by the Company upon thirty (30) days’ written notice if Executive is
unable to resume performing his material duties at the conclusion of such notice
period. Executive’s compensation during any period of Disability prior to the
Termination Date shall be the amounts normally payable to him in accordance with
his then current annual Base Salary.

 

(c)          Termination.

 

(i)          For Good Cause. The Company may terminate this Agreement
immediately (subject to any applicable notice and cure period set forth below)
upon written notice (the “Termination Notice”) to Executive for “Good Cause”,
which shall be defined as Executive’s: (A) conviction of or plea of nolo
contendere to a felony or any other crime involving fraud or dishonesty; (B)
breach of any material term of this Agreement which is not cured within twenty
(20) days of written notice to Executive or which constitutes a second instance
of the same breach within a single calendar year; (C) intentional or willful
breach of any material published corporate policy of the Company that is
generally applicable to executives of the Company, which remains uncured after
twenty (20) days’ written notice thereof to Executive or which constitutes a
second violation of such policy within a single calendar year; (D) gross
negligence or willful misconduct in performing his duties hereunder, or the
willful failure to follow lawful directives of the Board (unless due to death or
Disability), which is not cured within twenty (20) days of written notice to
Executive or which constitutes a second instance of any breach within a single
calendar year; (E) acts or omissions or course of conduct that constitute
dishonesty, fraud, misrepresentation, embezzlement or other misappropriation or
deliberate injury or attempted injury by Executive with regard to the Company;
or (F) if the Executive is debarred pursuant to Section 306 of the United States
Federal Food, Drug and Cosmetics Act (21 U.S.C §§301 et seq.) or 42 U.S.C.
§1320a-7. In the event of a termination for Good Cause, Executive shall have no
right to any severance compensation. The Company shall set forth in the
Termination Notice a detailed description of the grounds for which Executive is
being terminated for Good Cause, and Executive shall have the right to cure such
matters to the extent provided above. In the event Executive does cure such
matters in accordance with and to the extent permitted by the foregoing
provisions, then the Company shall not be entitled to terminate Executive for
Good Cause with respect to such cured matters, except as provided in clauses
(B), (C) and (D).

 



3

 

 

(ii)          Without Good Cause. In addition to the provisions of Section
3(c)(i), the Company may, at any time, terminate this Agreement upon thirty (30)
days’ written notice to Executive, if such termination is approved by the Board
(any such termination other than for Good Cause being a termination “Without
Good Cause”). In the event of such a termination, Executive shall have the right
to receive severance compensation as set forth below in Sections 3(e) or 8, as
applicable.

 

(iii)         Termination by Executive for Good Reason. The Executive shall be
entitled to resign or otherwise terminate his employment for Good Reason. In the
event of such a termination, Executive shall have the right to receive severance
compensation as set forth below in Sections 3(e) or 8, as applicable. For
purposes hereof, “Good Reason” shall mean the occurrence of any of the following
that is not cured within thirty (30) days of Executive’s written notice that the
occurrence constitutes Good Reason: (A) a material reduction of Executive’s
position, title, duties, or responsibilities with Company; (B) a reduction of
Executive’s Base Salary; (C) a material breach by Company of this Agreement; or
(D) requiring Executive to move or relocate Executive’s primary place of
employment from their then existing home office or other place of employment by
more than 35 miles; provided that (1) any notice of Good Reason must be given by
Executive to the Company within sixty (60) days of the occurrence set forth in
clauses (A) – (D) above and (2) any resignation by Executive while the Company
has “Good Cause” for termination of Executive and as to which it has previously
given written notice to Executive of the basis of such Good Cause prior to the
resignation, shall not be considered to be a resignation without Good Reason.
The Executive shall not have the right to terminate his employment for Good
Reason unless the Executive actually terminates employment within ninety (90)
days following delivery of the Executive’s written notice of Good Reason.

 

(iv)         Termination by Executive Without Good Reason. Executive may resign
on thirty (30) days’ prior written notice to the Company. If Executive so
resigns or otherwise terminates his employment for any reason, he shall have no
right to any severance compensation.

 



4

 

 

(d)          Payment Through Termination. Upon termination of this Agreement for
any reason provided above, Executive shall be entitled to receive (i) all
compensation earned as of the Termination Date, (ii) all benefits and
reimbursements due through the Termination Date and, (iii) unless Executive’s
employment is terminated by the Company for Good Cause, the full Incentive Bonus
otherwise earned and payable to Executive for the fiscal year ending immediately
prior to his Termination Date, based on actual performance and to be paid when
Incentive Bonus payments for the applicable fiscal year are paid to other
executives. Additional compensation subsequent to termination, if any, shall be
due and payable to Executive only to the extent and in the manner expressly
provided herein. All other rights and obligations under this Agreement shall
cease as of the Termination Date, except that Executive’s obligations under
Sections 4, 5, 6, 7 and 10 shall survive such termination in accordance with
their terms.

 

(e)          Severance Payments Due Upon Termination by Company Without Good
Cause or by Executive for Good Reason. Except in the event of a termination of
employment in connection with a Change of Control as provided in Section 8 below
in which case the provisions thereof shall apply and Executive shall not be
entitled to receive payments under this clause (e):

 

(i)          If (x) Executive’s employment is terminated by the Company Without
Good Cause or by Executive with Good Reason, (y) Executive executes a general
release of all claims and rights that Executive may have against the Company and
its related entities and their respective stockholders, members, officers,
directors, managers and employees relating to Executive’s employment and/or
termination (other than claims and rights for compensation and benefits provided
for hereunder) in a form reasonably acceptable to the Company (the “Release”)
during the period commencing on Executive’s termination of employment and ending
fifty (50) days after Executive’s termination of employment or on such earlier
date as specified by the Company in such Release (the “Release Period”) and does
not revoke such Release before it becomes effective, binding and irrevocable,
and (z) Executive complies with the surviving obligations contained in Sections
4, 5, 6, 7 and 10, then the Company shall:

 

(A) continue to pay Executive his then current Base Salary, payable in regular
installments in accordance with the Company’s standard payroll procedures but no
less frequently than bi-monthly procedures for a period equal to 12 months
following the Termination Date (the “Severance Period”);

 



5

 

 

(B) if Executive elects to receive continuation coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”), pay Executive
on a monthly basis for a period of 12 months following the Termination Date, an
amount equal to a percentage (based on the portion of the monthly premium costs
covered by the Company for Executive's group health, dental and/or vision
coverage in effect as of the Termination Date), of Executive’s monthly COBRA
premium payment (if any) under the Company’s group health, dental and vision
plans; provided, however, that the obligations of the Company under this clause
(B). shall cease upon Executive becoming eligible to participate in a plan of
another employer providing substantially similar group health benefits to
Executive and his eligible family members and dependents or upon termination of
Executive’s COBRA coverage;

 

(C) if such termination occurs after June 30th in any calendar year, pay
Executive a pro-rated Incentive Bonus for the fiscal year during which
Executive’s employment is terminated (prorated based on the days elapsed in such
fiscal year through the Termination Date);

 

(D) a lump sum cash payment equal to the Executive’s annual maximum Incentive
Bonus Amount, payable on the first payroll date following the anniversary of the
Termination Date (all of the payments in clauses (A) - (D) together, the
"Severance Payments"); and

 

(E) all of the Executive’s options to purchase the common stock of the Company
and any awards of restricted common stock received by Executive in each case
that were subject to vesting shall vest in their entirety and all options then
held by Executive shall remain exercisable through the expiration date of such
options and the Company agrees to amend all outstanding option and restricted
stock agreements held by Executive promptly following the date hereof (1) to
reflect such accelerated vesting and (2) in the case of such options, to reflect
such exercise period, it being understood that to the extent any options that
are intended to be “incentive stock options” for purposes of Section 422 of the
Internal Revenue Code are exercised after the three month anniversary of the
Termination Date, such options will cease to be treated as “incentive stock
options” for purposes of Section 422 of the Internal Revenue Code.

 

(ii)          The amount of the Incentive Bonus payments described in clause
(i)(C) shall be determined based on the maximum Incentive Bonus for such fiscal
year and shall be paid to Executive when Incentive Bonus payments for the
applicable fiscal year are paid to other executives of the Company.

 

(iii)         All Severance Payments shall be suspended until the date that the
Release becomes effective and irrevocable; provided, however, that if the
Release Period begins in one calendar year and ends in the subsequent calendar
year, the Severance Payments will be suspended until the later of (A) January 1
of such subsequent calendar year and (B) the date the Release becomes effective
and irrevocable. All Severance Payments that but for the preceding sentence are
due and payable on the date the suspension of Severance Payments ends will be
paid to Executive on the first regularly scheduled payroll payment date
following the date the suspension of Severance Payments ends.

 



6

 

 

(iv)          It is acknowledged and agreed that Executive shall not be required
to mitigate the amount of any payment provided for in this Section 3(e) by
seeking other employment or otherwise and Severance Payments will not be offset
for any reason.

 

4.            Non-Solicitation; Non-Competition.

 

(a)          General. The Parties acknowledge that Executive has and will
continue to perform essential services for the Company, its employees and its
stockholders during the Term and Executive will be exposed to and given access
to and work with a considerable amount of Confidential Information and he has
and will continue to become familiar with the Company’s and its affiliates’
trade secrets, methods of doing business, business plans and other valuable
Confidential Information concerning the Company and its affiliates and their
customers and suppliers and that his services have been and will be of special,
unique and extraordinary value to the Company and its affiliates. The Parties
also expressly recognize and acknowledge that (i) the personnel of the Company
have been trained by and are a valuable to the Company that that it will incur
substantial recruiting and training expenses if the Company must hire new
personnel or retrain existing personnel to fill vacancies and (ii) it could
seriously impair the good will and diminish the value of the Company’s business
should Executive compete with the Company in any manner whatsoever. The Parties
acknowledge that the covenants have an extended duration, however they agree
that these covenants are reasonable and necessary for the protection of the
Company, its stockholders and employees. For these and other reasons and the
fact there are many other employment opportunities available to Executive if his
employment is terminated, the Parties, are in full and complete agreement that
the restrictive covenants in this Section 4 are fair and reasonable and are
entered into freely, voluntarily and knowingly.

 

(b)          Non-Competition. During the Term and for the Applicable Restricted
Period thereafter, Executive shall not, without the prior written consent of the
Company, thereafter, directly or indirectly: (i) own, manage, operate, finance,
join, advise, consult with or perform services for (or supervise or oversee
those doing so), or control or participate in the ownership, management,
operation, financing or control of, any Person engaged in any Competitive
Activity; (ii) serve as an officer, director, shareholder, employee, partner,
member. Manager, agent, representative, advisor, volunteer, consultant,
contractor, creditor or otherwise of, any Person engaged in a Competitive
Activity, or (iii) except as permitted below, own any interest in, consult with,
render services to or otherwise assist any Person that does anything
contemplated by the foregoing clauses (i) and (ii), unless in any case: (A) the
revenue or profit from such Competitive Activities do not, in the aggregate
comprise more than 5% of the aggregate revenues or profits of such Person and
(B) Employee is not directly employed by or directly managing the business or
division of such Person that is engaged in the Competitive Activities (it being
understood that being employed as President, Chief Executive Officer or Chief
Financial Officer of a company falling within the exception set forth in clause
(A) above should be deemed to violate the restriction contained in this clause
(B). Nothing herein will prohibit Executive from being a passive owner of less
than 5% of the outstanding stock of any class of a corporation which is publicly
traded, so long as Executive has no active participation in the business of such
corporation.

 



7

 

 

(c)          Non-solicitation of Executives. During the Term and for the
Applicable Restricted Period thereafter, Executive will not, directly or
indirectly, in any manner (whether on his own account, as an owner, operator,
officer, director, partner, manager, employee, agent, contractor, consultant or
otherwise): (i) recruit, solicit or otherwise attempt to employ or retain or
enter into any business relationship with any current employee of or consultant
to the Company or any of its Affiliates (or any Person who was an employee of or
consultant to the Company within the prior six (6) month period), (ii) induce or
attempt to induce any current employee of, or consultant to, the Company or any
of its Affiliates (or any Person who was an employee of or consultant to the
Company within the prior six (6) month period), to leave the employ of the
Company or any such Affiliates, or in any way interfere with the relationship
between the Company or any of its Affiliates and any their employees or
consultants or (iii) employ or retain or enter into any business relationship
with any Person who was an employee of or consultant to the Company or any of
its Affiliates within the prior six (6) month period; provided, however, that
the foregoing restriction shall not restrict (A) general advertisements or
listing for employment openings not specifically targeted at employees of the
Company; or (B) hiring or offering to hire any person as a result of such
general advertisements or any employee or consultant who was terminated by the
Company.

 

(d)          Non-disparagement. Executive agrees not to make any negative or
disparaging statements or communications regarding either the Company or its
affiliates or any of their respective operations, officers, directors or
stockholders. The Company agrees not to make any negative or disparaging
statements or communications regarding the Executive.

 

(e)          Covenants Separate. The covenants in this Section 4 are severable
and separate, and the unenforceability of any specific covenant shall not affect
the provisions of any other covenant.

 

(f)           Independent. All of the covenants in this Section 4 shall be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of Executive against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement of such covenants. The existence of any claim or
cause of action by the Executive against the Company or any of its affiliates,
whether predicated on this Agreement or otherwise, will not constitute a defense
to the enforcement by the Company of the provisions of Section 4, which will be
enforceable notwithstanding the existence of any breach by the Company.
Notwithstanding the foregoing, Executive will not be prohibited from pursuing
such claims or causes of action against the Company. Executive consents to the
Company notifying any future employer of Executive Executive’s obligations under
Section 4 of this Agreement.

 

(g)          Prohibitions. Notwithstanding any of the foregoing, if any
applicable law shall reduce the time period during which or the geographic scope
in which Executive shall be prohibited from engaging in any competitive activity
described in Section 4(b) hereof, the period of time for which Executive shall
be prohibited pursuant to Section 4(b) hereof shall be the maximum time
permitted by law.

 



8

 

 

(h)          Definitions. For purposes of this Agreement, the following terms
have the following meanings:

 

(i)           “Applicable Restricted Period” means:

 

(A) Other than in connection with a Change in Control, either (1) in the event
of a termination without Good Cause or For Good Reason, the Severance Period or
(2) in the event of a termination for Good Cause or without Good Reason or due
to Disability, one (1) year; and

 

(B) In connection with a Change in Control, the CIC Severance Period.

 

(ii)          “Brand Company Product” means a Company Product that is marketed
(or anticipated to be marketed) under a New Drug Application, with the exception
of any authorized generic product, which will be considered a “Generic Company
Product.”

 

(iii)         “Company Products” means the pharmaceutical products that are
manufactured, marketed, distributed, sold or licensed by the Company or are in
the Company's pipeline of products as of the Termination Date; provided, that a
product (other than Corticotropin) shall not be deemed a “Company Product” as
that term is used herein if the revenues and/or projected revenues attributable
to such product accounted for (or are projected to account for) less than 5% of
the net revenues of the Company for the most recent period of 12 complete
calendar months preceding the Termination Date and for any period of 12 complete
calendar months beginning on the first day of the calendar month in which the
Termination Date occurs and ending on the second anniversary of such date. For
the avoidance of doubt, Corticotrophin shall be deemed a Company Product
regardless of the net revenues accounted for or projected to be accounted for by
it.

 

(iv)         “Competitive Activity” - means, as of any relevant date:

 

(A)     With respect to the Generic Company Products, the development,
manufacturing, marketing, distribution or sale, or licensing of any
pharmaceutical product in the Territory (1) that is an AB-rated generic
equivalent of the same Reference Listed Drug product as a Generic Company
Product and for which there are four or fewer AB-rated generic equivalent
competitors or (2) that is a direct competitor of any Company Product that is a
DESI Product and that utilizes the same active pharmaceutical ingredients as
such DESI Product;

 

(B)     With respect to the Brand Company Products, the development,
manufacturing, marketing, distribution or sale, or licensing of: (1) any
pharmaceutical product in the Territory that is an AB-rated generic equivalent
of a Brand Company Product and (2) for which either (I) there are three or fewer
AB-rated generic equivalent competitors or (II) AB-rated generic equivalents
have been available for commercial sale in the Territory for no more than three
years; and

 



9

 

 

(C)     The development, manufacturing, marketing, distribution or sale, or
licensing of any product utilizing Corticotropin as the active pharmaceutical
ingredient.

 

(v)          “DESI Product” means the following Company Products: (A) esterified
estrogen methyltestosterone and (B) opium tincture.

 

(vi)         “Generic Company Product” means a Company Product that is (A)
marketed (or anticipated to be marketed) under an Abbreviated New Drug
Application and/or (B) any authorized generic product.

 

(vii)        “Person” means any individual, corporation, partnership, group,.
Association or other person, as such term is used in Section 13(d) or Section
14(d) of the Securities Exchange Act of 1934, as amended, other than the Company
and its affiliates.

 

(viii)       “Termination Date” means the effective date of the Termination of
Employment.

 

(ix)         “Termination of Employment” means the (i) termination of
Executive's employment relationship with the Company and all of its Affiliates
or (ii) change in Executive's employment relationship with the Company
considered a “separation from service” under Section 409A of the Code.

 

(x)          “Territory” means the United States and its territories and
possessions and anywhere else in the world where, as of the Termination Date,
the Company is manufacturing, marketing, distributing or selling or licensing
any Company Product.

 

5.            Inventions. Executive shall disclose promptly to the Company any
and all ideas inventions, improvements, technology, know-how and discoveries,
whether patentable or not and whether a Trade Secret (defined below) or not, and
any and all works of authorship (as defined in Section 102 of the U.S. Copyright
Act), trademarks, trade names, slogans, logos, processes patents and other
intellectual property, which are conceived or made by Executive, solely or
jointly with another person or persons, prior to or during the Term and which
Executive makes or conceives as a result of or in connection with his employment
by the Company or with the use of any of the Company’s personnel, equipment,
resources or other assets (collectively, “Inventions”). Executive hereby assigns
and agrees to assign all his interests in Inventions and tangible embodiments
thereof and all intellectual property and proprietary rights therein to the
Company or its nominee. Executive agrees that all Inventions shall be deemed
works made-for-hire for the Company within the meaning of the copyright laws of
the United States or any similar or analogous law or statute of any other
jurisdiction, and accordingly, the Company shall be the sole and exclusive
author and owner of all copyrights and copyright rights in the Inventions for
all purposes and in any and all media and means now known or which may hereafter
be devised, throughout the universe in perpetuity. Should any arbitrator or
court of competent jurisdiction ever hold that the Inventions do not constitute
works made-for-hire, Executive hereby irrevocably assigns to the Company, and
agrees that the Company shall be the sole and exclusive owner of, all right,
title and interest in and to all copyrights and copyright rights in the
Inventions. Executive reserves no rights with respect to any Inventions.
Executive agrees that in furtherance of the foregoing, he shall deliver to the
Company all tangible embodiments of the Inventions in his possession, custody or
control and execute and deliver to the Company all such documents, including,
without limitation, patent and copyright applications and assignments, as the
Company reasonably shall deem necessary to further document the Company’s
ownership rights in the Inventions or tangible embodiments thereof and to
provide the Company the full and complete benefit thereof. Without limiting the
foregoing, Executive further agrees to cooperate with and assist the Company
with all lawful efforts of the Company to protect, register, obtain, establish,
acquire, prosecute, maintain, perfect, enforce and/or defend the Company’s
rights in or to the Inventions, including, without limitation, executing and
delivering to the Company any and all instruments or documents and/or providing
testimony requested by the Company for any such purpose. Executive acknowledges
and agrees that Executive is not entitled to any additional compensation for any
of his obligations under this Section 5.

 



10

 

 

 

6.            Confidential Information and Trade Secrets. Executive acknowledges
and agrees that all Confidential Information (defined below), and Trade Secrets
(defined below) obtained, conceived or compiled by (solely or jointly with
another person or persons) or disclosed to Executive shall be and remain, as
between Executive and the Company, the exclusive property of the Company and
shall be subject at all times to the Company’s discretion and control. Executive
agrees that the Confidential Information constitutes a protectable business
interest of the Company and its affiliates and covenants and agrees that at all
times during the terms and at all times following the Termination of Employment,
Executive will not, directly or indirectly, disclose and Confidential
Information to any third party or use, any such Confidential Information or
Trade Secrets, except only as is required by Executive to perform his duties
under this Agreement for the benefit of the Company and then only after taking
reasonable precautions, including, obtaining the written agreement of any third
party to whom such disclosure is made, to ensure that the confidentiality of
Confidential Information and Trade Secrets is strictly maintained.

 

For purposes hereof, “Confidential Information” means and means any and all
confidential, proprietary or Trade Secret information of the Company or its
affiliates not within the public domain, whether disclosed, directly or
indirectly, verbally, in writing (including electronically) or by any other
means in tangible or intangible form, including that which is conceived or
developed by Executive, applicable to or in any way related to: (i) the present
or future business activities, products and services, and customers of the
Company or its affiliates; (ii) the research and development of the Company or
its affiliates; or (iii) the business of any customers or suppliers of the
Company or its affiliates. Such Confidential Information includes the following
property or information of the Company or its affiliates, by way of example and
without limitation, trade secrets, processes, formulas, data, program
documentation, customer lists, pricing information, designs, drawings,
algorithms, source code, object code, technology, formulae, models, know-how,
improvements, pharmaceutical drug and/or devise technologies, inventions,
licenses, techniques, all plans or strategies for marketing, development and
pricing, government filings and/or reports, inventions, research, development,
schematics, designs, test methods and samples, documents, agreements, business
plans, financial statements, profit margins and all information concerning
existing or potential clients, suppliers or vendors. Confidential Information of
the Company also means all similar information disclosed to the Company by third
parties that is subject to confidentiality obligations.

 



 11 

 

 

The Company shall not be required to advise Executive specifically of the
confidential nature of any such information, nor shall the Company be required
to affix a designation of confidentiality to any tangible item, in order to
establish and maintain its confidential nature. Notwithstanding the preceding to
the contrary, Confidential Information shall not include general industry
information or information that is publicly available or readily discernable
from publicly available products or literature; information that the Executive
lawfully acquires from a source other than the Company or its affiliates or any
customer or supplier of the Company or any of its Affiliates (provided that such
source is not bound by a confidentiality agreement with the Company or any of
its Affiliates); information that is required to be disclosed pursuant to any
law, regulation, rule of any governmental body or authority, or stock exchange,
or court order; or information that reflects Executive’s own skills, knowledge,
know-how and experience gained prior to employment or service and outside of any
connection to or relationship with the Company or any of its Affiliates, or the
predecessors of any such entities.

 

For purposes hereof, the term “Trade Secret” shall have the meaning given in the
Delaware enactment of the Uniform Trade Secrets Act, and shall include, without
limitation, the whole or any portion or phase of any scientific or technical
information, design, process, formula, concept, data organization, manual, other
system documentation, or any improvement of any thereof, in any case that is
valuable and secret (in the sense that it is not generally known to the
Company’s competitors).

 

7.            Return of Corporation Property; Termination of Employment. At such
time as Executive’s employment with the Company is terminated for any reason, he
shall be required to participate in an exit interview for the purpose of
assuring a proper termination of his employment and his obligations hereunder.
On or before the actual date of such termination, Executive shall return to the
Company all records, materials and other physical objects relating to his
employment with the Company, including, without limitation, all Company credit
cards, computers, personal digital assistants and access keys and all materials
and things embodying, relating to, containing or derived from any Inventions,
Trade Secrets or Confidential Information.

 



 12 

 

 

8.            Change in Control.

 

(a)          If, and only if, the Change in Control Conditions have been met,
then, subject to Executive's continued compliance with the terms and conditions
of this Agreement, including under Sections 4, 5, 6, 7 and 10 which will
continue, Executive will become entitled to the following as severance benefits
(“CIC Benefits”) (CIC Benefits will not be considered compensation or earnings
under any pension, savings or other retirement plan of the Company unless so
provided under the terms of the applicable plan):

 

(i)            The Company shall continue pay to Executive his current Base
Salary during the CIC Severance Period, which amounts will be paid by the
Company in regular installments in accordance with the Company’s standard
payroll practices, but no less frequently than bi-monthly.

 

(ii)          Not later than the last to occur of: (A) the Termination Date and
(B) ten (10) days following the consummation of a Change in Control (either such
date, a “Bonus Payment Date”), the Company shall pay to Executive a lump sum
cash payment equal to the Applicable Percentage of the Executive's maximum
target Incentive Bonus established for the calendar year in which the
Termination of Employment occurs (100% of such maximum target bonus, the “Bonus
Amount”). In addition, the Company shall also pay to Executive a lump sum cash
payment equal to the Bonus Amount on each of the next two (2) anniversaries of
the Bonus Payment Date. As used herein, the term “Applicable Percentage” shall
mean the following (expressed as a percentage): (x) the number of days elapsed
between January 1 of the year in which the Termination Date occurs and such
Termination Date, divided by (y) 365.

 

(iii)          If Executive elects to receive continuation coverage under COBRA,
the Company shall pay to Executive on a monthly basis during the CIC Severance
Period, an amount equal to a percentage (based on the portion of the monthly
premium costs covered by the Company for Executive’s group health, dental and/or
vision coverage under the Company’s group health, dental and vision plans in
effect as of the date on which the Termination of Employment occurs), of
Executive's monthly COBRA premium payment (if any) under the Company’s group
health, dental and vision plan; provided, however, that the obligations of the
Company under this clause (iii) shall cease upon Executive becoming eligible to
participate in a plan of another employer providing substantially similar group
health benefits to Executive and his eligible family members and dependents or
upon termination of Executive’s COBRA coverage.

 

(iv)         Effective upon the consummation of a Change in Control, all of the
Executive's options to purchase the common stock of the Company and any awards
of restricted common stock received by Executive in each case that were subject
to vesting, shall vest in their entirety.

 

(v)          The Company shall pay up to $10,000 for out-placement counseling
and assistance provided by a reputable out-placement firm selected by the
Company; provided that such payment will only be available if such service is
engaged no later than 90 days after the date on which Executive’s employment by
the Company terminates.

 



 13 

 

 

(vi)         If it is determined (by the reasonable computation of the Company’s
financial or tax advisors), that any compensation received (or deemed to be
received) by Executive from the Company pursuant to this Section 8
(collectively, the “Potential Parachute Payments”) is or will become subject to
any excise tax under Section 4999 of the Code or any similar tax payable under
any United States federal, state, local or other law (such excise tax and all
such similar taxes collectively, “Excise Taxes”), then the Company shall, no
later than one hundred and eighty (180) days after the Executive pays such
Excise Taxes, pay the Executive an amount (the “Gross up Payment”) equal to the
product of:

 

(A)       the amount of such Excise Taxes multiplied by

 

(B)       a fraction, the numerator of which is one (1.0), and the denominator
of which is one (1.0) minus the sum, expressed as a decimal fraction, of the
highest effective marginal rates of all federal, state, local and other income,
and other taxes (including FICA) and any Excise Taxes applicable to the Gross-up
Payment.

 

The Gross-up Payment is intended to compensate the Executive for the Excise
Taxes and any federal, state, local or other income or excise taxes or other
taxes payable by the Executive with respect to the Gross-up Payment. 

 

(b)          It is acknowledged and agreed that Executive shall not be required
to mitigate the amount of any payment provided for in this Section 8 by seeking
other employment or otherwise. It is further acknowledged that the CIC Benefits
payable under this Section 8 shall only be applicable to the first Change in
Control to occur after the date hereof and not in the event of any subsequent
Change in Control. In addition, the benefits provided for under Sections 3(e)
and 8 are mutually exclusive; in the event Executive receives CIC Benefits, then
he shall not be eligible to receive Severance Payments under Section 3(e) and
the CIC Benefits shall be the only payments received following the termination
of his employment with the Company. Any Severance Payments already received by
Executive if the Termination Date has occurred prior to a Change of Control,
shall be deemed to have been CIC Benefits upon consummation of a Change of
Control for purposes of this Section 8.

 

(c)          In order for Executive to be eligible to receive and to continue to
receive the CIC Benefits as set forth in this Section 8: (i) upon Termination of
Employment, the Executive must execute a Release during the Release Period
described in Section 3(e) and must not revoke such release before it becomes
effective and irrevocable and (b) the Executive must abide by each of the other
terms and conditions of this Agreement including under Sections 4, 5, 6, 7 and
10. Notwithstanding any provision in this Section 8, any CIC Benefits payable to
Executive before the expiration of the Release Period, shall be suspended;
provided, however, that if the Release Period begins in one calendar year and
ends in the subsequent calendar year, any CIC Benefits will be suspended until
the later of (A) January 1 of such subsequent calendar year and (B) the date the
Release becomes effective and irrevocable. All CIC Benefits that but for the
preceding sentence are due and payable on the date the suspension of CIC
Benefits ends will be paid to Executive on the first regularly scheduled payroll
payment date following the date the suspension of CIC Benefits ends.

 

(d)          Executive acknowledges and agrees that (i) CIC Benefits shall only
be applicable to the first Change in Control to occur after the date hereof and
not in the event of any subsequent Change in Control and (ii) if and to the
extent CIC Benefits are paid, Executive will not be entitled to receive any
Severance Payments under Section 3(e).

 



 14 

 

 

(e)          For purposes of this Section 8, the following terms will have the
following meanings:

 

(i)           “Change in Control” means the consummation of the first to occur
of any transaction in which:

 

(A) one Person (or more than one Person acting as a group) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such Person or group) assets from the Company that have a total
gross fair market value equal to more than 50% of the total gross fair market
value of all of the asserts of the Company immediately before such acquisition
or acquisitions, or

 

(B) one Person, or more than one Person acting as a group, acquires ownership of
equity securities of the Company (including by way of merger, consolidation or
otherwise) that, together with all equity securities of the Company previously
held by such Person or group, constitutes more than 50% of the total fair market
value or total voting power of equity securities of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not include (1) any
transaction effected for reincorporation purposes or (2) any transaction that
does not constitute a change of ownership of the Company or a substantial
portion of its assets within the meaning of Treasury Regulation Section
1.409A-3(i)(5)(v) or (vii).

 

(ii)          “Change in Control Conditions” means that all of the following
have occurred:

 

(A)       (1) a Termination of Employment by the Company has occurred for any
reason other than for Good Cause or (2) a Termination of Employment by Executive
for Good Reason has occurred; and

 

(B)       A Change of Control has been consummated; and

 

(C)       the Termination of Employment, has occurred either: (1) within the
period beginning on the date of the consummation of the Change of Control and
ending on the last day of the 24th month following the consummation of a Change
in Control; or (2) prior to a Change in Control, if such Termination of
Employment was either a condition of the Change in Control or was at the
documented request or insistence of a Person which is a party or an Affiliate of
a party to the transaction that constitutes or results in to the Change in
Control.

 

(iii)          “CIC Severance Period” means a period of twenty four (24) months
following the later of either (A) the Termination Date or (B) the date on which
the consummation of the Change of Control occurs.

 



 15 

 

 

9.            Remedies. Because of the difficulty of measuring economic losses
to the Company as a result of a breach of any of the covenants contained in
Sections 4, 6 or 7 because of the immediate and irreparable damage that such a
breach is likely to cause the Company for which it would have no other adequate
remedy, Executive agrees that each of the covenants of Sections 4, 6 or 7 may be
enforced by the Company, by permanent, preliminary and temporary injunctions and
restraining orders, in addition to any other remedies allowable at law or in
equity. In addition, in the event of a breach or violation by Executive of
Sections 4, 6 or 7 then, solely for purposes of this Section 9, the Severance
Period or CIC Severance Period, as applicable, will be tolled until such breach
or violation has been duly cured.

 

10.          No Prior Agreements. Executive hereby represents and warrants to
the Company that the execution of this Agreement by Executive and his employment
by the Company and the performance of his duties hereunder will not violate or
be a breach of any agreement with a former employer, client or any other person
or entity.

 

11.          D&O Insurance and Indemnification. During the term of this
Agreement and through the sixth (6th) anniversary of the termination of
Executive’s employment, the Company shall maintain coverage for the Executive as
a named insured on all directors’ and officers’ insurance maintained by the
Company for the benefit of its directors and officers on at least the same basis
as all other covered individuals and provide the Executive with at least the
same corporate indemnification as it provides to other similarly situated
executives of the Company.

 

12.          Section 409A.

 

(a)          The Parties agree to treat any Severance payments made to Executive
pursuant to this Agreement as compensatory payments and to make such Severance
Payments or CIC Benefits through the Company’s payroll. The Company will deduct
and withhold from any such Severance Payments or CIC Benefits all applicable
local, state, federal or other withholding and payroll taxes required to be
deducted and withheld when making Severance Payments or CIC Benefits.

 

(b)          The portion, if any, of the Severance Benefits or CIC Benefits paid
or provided to Executive pursuant to this Agreement that constitutes deferred
compensation for purposes of Section 409A of the Code shall be referred herein
as the “Deferred Compensation Separation Benefits.” Notwithstanding any
provision in this Agreement to the contrary:

 

(i)          If Executive’s Termination of Employment occurs on or after October
15 of any calendar year, any Deferred Compensation Separation Payments that
would otherwise be payable to the Executive pursuant to this Agreement during
the calendar year in which such Termination of Employment occurs shall be
suspended until the first payroll payment date following the later of the first
day of the following calendar year or the date the general release described in
Section 4 of this Agreement becomes effective, binding and irrevocable.

 



 16 

 

 

(ii)          If Executive is a “specified employee” (as defined in 26 C.F.R
Section 1.409A-1(i)) at the time of his Termination of Employment, any such
Deferred Compensation Separation Payments that are otherwise payable to
Executive pursuant to this Agreement during the period commencing on Executive’s
Termination of Employment and ending on the earlier of the (x) the last day of
the sixth calendar month beginning after Executive’s Termination of Employment
or (y) the date of Executive’s death (the “Section 409A Specified Employee
Suspension Period”) will be suspended until the first payroll payment date that
occurs on or after the end of the Section 409A Specified Employee Suspension
Period.

 

(c)          For purposes of determining the portion, if any, of the Severance
Benefits or CIC Benefits that constitute Deferred Compensation Separation
Benefits, the portion of any Severance Benefits or CIC Benefits paid or provided
under this Agreement that satisfies the requirements of the “short-term
deferral” rule set forth in 26 C.F.R. Section 1.409A-1(b)(4) or the “separation
pay” exception set forth in 26 C.F.R Section 1.409A-1(b)(9)(iii) or (v) shall
not constitute Deferred Compensation Separation Benefits for purposes of this
Section 12, and consequently shall be paid to Executive in accordance with
Sections 3(e) and 8 of this Agreement, as applicable without regard to Section
12(b). Each payment in any series of payments payable under this Agreement is
intended to constitute a separate payment for purposes of 26 C.F.R. Section
1.409A-2(b)(2).

 

(d)          To the extent any reimbursement of costs and expenses (including
reimbursement of COBRA premiums pursuant to Section 3(e) and 8 provided for
under this Agreement constitutes taxable income to Executive for federal income
tax purposes, such reimbursements shall be made as soon as practicable after
Executive provides proper documentation supporting reimbursement but in no event
later than December 31 of the calendar year next following the calendar year in
which the expenses to be reimbursed are incurred. With regard to any provision
herein that provides for reimbursement of expenses or in-kind benefits, except
as permitted by Code Section 409A, (i) the right to reimbursement or in-kind
benefits is not subject to liquidation or exchange for another benefit, and (ii)
the amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(e)          The foregoing provisions are intended to comply with the
requirements of Section 409A of the Code so that none of the Severance Benefits
or CIC Benefits paid or provided hereunder will be subject to the additional tax
imposed under Section 409A of the Code, and any ambiguities herein will be
construed to so comply. To the extent necessary to comply with Section 409A
Code, references herein to “termination of employment” and terms of similar
effect shall be deemed to be references to the Executive’s “separation from
service” as defined in Section 409A. Any ambiguities or ambiguous terms herein
will be interpreted to be exempt from or so comply with the requirements of
Section 409A. In no event will the Company reimburse Executive for any Section
409A-related taxes resulting from any amount paid under the Agreement or
otherwise. The Company and Executive will work together in good faith to
consider either (i) amendments to this Agreement; or (ii) revisions to the
Agreement with respect to the payment of any benefits to the Executive
hereunder, which are necessary or appropriate to avoid imposition of any
additional tax or income recognition prior to the actual payment to the
Executive under Section 409A. Notwithstanding anything in the Agreement to the
contrary, the Company reserves the right, in its sole discretion and without the
consent of Executive, to take such reasonable actions and make any amendments to
the Agreement as it deems necessary, advisable or desirable to comply with
Section 409A or to otherwise avoid income recognition under Section 409A or
imposition of any additional tax prior to the actual payment of any benefits
under this Agreement.

 



 17 

 

 

13.          Binding Effect; Assignment. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by the Parties hereto and their
respective heirs, legal representatives, successors and assigns. Executive
understands that he has been selected for employment by the Company on the basis
of his personal qualifications, experience and skills. Executive agrees,
therefore, that he cannot assign all or any portion of his performance under
this Agreement.

 

14.          Entire Agreement. This Agreement and the exhibit attached hereto
constitute the entire agreement and understanding between the Parties with
respect to the subject matter hereof, and supersede all other understandings and
negotiations with respect thereto, including, without limitation, that certain
Change in Control Severance Agreement between the Company and Executive dated
November 1, 2017, which agreement the Company and Executive agree is hereby
terminated, null, void and of no further force or effect.

 

15.          Notice. All notices, requests, permissions, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
duly given (a) five business days following sending by registered or certified
mail, postage prepaid, (b) when sent, if sent by facsimile, provided that the
facsimile transmission is promptly confirmed by telephone, (c) when delivered,
if delivered personally to the intended recipient and (d) one business day
following sending by overnight delivery via a national courier service and, in
each case, addressed to a party at the following address for such party:

 

To the Company:

 

ANI Pharmaceuticals, Inc.
210 Main Street West
Baudette, MN 56623
Attn: Chief Executive Officer
Telephone No.: 218-634-3500
Telecopier No.: 218-634-3540

 

To Executive:

 

James G. Marken

 

Either party may, by notice given in accordance with this Section, specify a new
address for notices under this Agreement.

 



 18 

 

 

16.          Severability; Headings. It is the intention of the Parties that the
provisions herein shall be enforceable to the fullest extent permitted under
applicable law, and that the unenforceability of any provision or provisions
hereof, or any portion thereof, shall not render unenforceable or otherwise
impair any other provisions or portions thereof. Each term, condition, covenant
or provision of this Agreement shall be viewed as separate and distinct, and in
the event that any such term, covenant or provision shall be held by a court of
competent jurisdiction to be invalid, the remaining provisions shall continue in
full force and effect. The Section headings herein are for reference purposes
only and are not intended in any way to describe, interpret, define or limit the
extent or intent of this Agreement or of any part hereof.

 

17.          No Third-Party Beneficiaries. Except as otherwise provided in this
Agreement, this Agreement is for the sole benefit of the Parties hereto, and
nothing herein expressed or implied shall give or be construed to give to any
person, other than the Parties hereto, any legal or equitable rights hereunder.

 

18.          Dispute Resolution. Any and all controversies, disputes or claims
arising out of, or relating to, this Agreement and its negotiation, execution,
performance, non-performance, interpretation, termination, construction or the
transactions contemplated hereby shall be heard and determined in the courts of
the State of New York sitting in the Borough of Manhattan and the United States
District Court for the Southern District of New York. The Parties hereto hereby
irrevocably submit to the exclusive jurisdiction and venue of such courts in any
such proceeding and irrevocably and unconditionally waive the defense of an
inconvenient forum, or lack of jurisdiction to the maintenance of any such
proceeding. The consents to jurisdiction and venue set forth herein shall not
constitute general consents to service of process in the State of New York and
shall have no effect for any purpose except as provided in this Section 18 and
shall not be deemed to confer rights on any Person other than the Parties
hereto. Each Party hereto agrees that the service of process upon such Party in
any proceeding arising out of or relating to this Agreement shall be effective
if notice is given by overnight courier at the address set forth in the books
and records of the Company. Each of the Parties also agrees that any judgment
against a Party in connection with any proceeding arising out of or relating to
this Agreement may be enforced in any court of competent jurisdiction, either
within or outside of the United States. A certified or exemplified copy of such
judgment shall be conclusive evidence of the fact and amount of such judgment..

 

19.          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without giving effect to the
principles of conflicts of law thereof.

 

20.          Counterparts. This Agreement may be executed in any number of
counterparts (which may be delivered by facsimile), each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.

 

21.          Amendments; Waivers. No amendment or modification of the terms or
conditions of this Agreement shall be valid unless in writing and signed by the
Parties. A waiver by either Party of a breach of any provision of this Agreement
shall not constitute a general waiver, or prejudice the other Party’s right
otherwise to demand strict compliance with that provision.

 



 19 

 

 

22.          Certain Acknowledgements. EXECUTIVE ACKNOWLEDGES THAT, BEFORE
SIGNING THIS AGREEMENT, HE WAS GIVEN AN OPPORTUNITY TO READ IT, CAREFULLY
EVALUATE IT, AND ASK ANY QUESTIONS HE MAY HAVE HAD REGARDING IT OR ITS
PROVISIONS. EXECUTIVE ALSO ACKNOWLEDGES THAT HE HAD THE RIGHT TO HAVE THIS
AGREEMENT REVIEWED BY AN ATTORNEY OF HIS CHOOSING AND THAT THE COMPANY GAVE HIS
A REASONABLE PERIOD OF TIME TO DO SO IF HE SO WISHED. EXECUTIVE FURTHER
ACKNOWLEDGES THAT HE IS NOT BOUND BY ANY AGREEMENT WHICH WOULD PREVENT HIS FROM
PERFORMING HIS DUTIES AS SET FORTH HEREIN, NOR DOES HE KNOW OF ANY OTHER REASON
WHY HE WOULD NOT BE ABLE TO PERFORM HIS DUTIES AS SET FORTH HEREIN.

 

[Signature Page Follows]

 



 20 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Executive Employment
Agreement as of the day and year first above written.

 

 

  Company:       ANI PHARMACEUTICALS, INC.           By: /s/ Arthur S. Przybyl  
Name: Arthur S. Przybyl   Title:  President and Chief Executive Officer        
Executive:       /s/ James G. Marken   JAMES G. MARKEN

 

 

